 


114 HRES 189 EH: Providing for consideration of the bill (H.R. 650) to amend the Truth in Lending Act to modify the definitions of a mortgage originator and a high-cost mortgage, providing for consideration of the bill (H.R. 685) to amend the Truth in Lending Act to improve upon the definitions provided for points and fees in connection with a mortgage transaction, and providing for the adoption of the concurrent resolution (S. Con. Res. 11) setting forth the congressional budget for the United States Government for fiscal year 2016 and setting forth the appropriate budgetary levels for fiscal years 2017 through 2025.
U.S. House of Representatives
2015-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. RES. 189 
In the House of Representatives, U. S.,

April 14, 2015
 
RESOLUTION 
Providing for consideration of the bill (H.R. 650) to amend the Truth in Lending Act to modify the definitions of a mortgage originator and a high-cost mortgage, providing for consideration of the bill (H.R. 685) to amend the Truth in Lending Act to improve upon the definitions provided for points and fees in connection with a mortgage transaction, and providing for the adoption of the concurrent resolution (S. Con. Res. 11) setting forth the congressional budget for the United States Government for fiscal year 2016 and setting forth the appropriate budgetary levels for fiscal years 2017 through 2025. 
 
 
That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 650) to amend the Truth in Lending Act to modify the definitions of a mortgage originator and a high-cost mortgage. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Financial Services; and (2) one motion to recommit.  2.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 685) to amend the Truth in Lending Act to improve upon the definitions provided for points and fees in connection with a mortgage transaction. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Financial Services; and (2) one motion to recommit. 
3.The House hereby (1) takes from the Speaker's table the concurrent resolution (S. Con. Res. 11) setting forth the congressional budget for the United States Government for fiscal year 2016 and setting forth the appropriate budgetary levels for fiscal years 2017 through 2025; (2) adopts an amendment in the nature of a substitute consisting of the text of House Concurrent Resolution 27, as adopted by the House; and (3) adopts such concurrent resolution, as amended.   Karen L. Haas,Clerk. 